DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Luke Y. Choi on 03/15/2022, 03/17/2022 and email dated on 03/17/2022.
The application has been amended as follows: 

1. (Currently amended) An object detection method comprising:
setting a first window region and a second window region corresponding to partial regions of different sizes in an input image, wherein the second window region is larger than the first window region;
downsampling the second window region to generate a resized second window region;
detecting a first object candidate from the first window region and a second object candidate from the resized second window region; and
detecting an object included in the input image based on one or both of the first object candidate and the second object candidate, the detecting of the object including based on a probability of the object being present in the first window region and/or the resized second window region,
wherein the detecting of the first object candidate and the second object candidate comprises:
in a case in which the second object candidate is not detected in a second image extracted from the resized second window region, detecting the first object candidate by applying a first image extracted from the first window region to a first neural network, and
wherein the detecting of the object comprises:
adjusting a location of the first window region based on a location of the second object candidate;
detecting the first object candidate from the adjusted location of the first window region; and
detecting the object included in the input image from the second object candidate and the first object candidate detected from the adjusted location.

11. (Canceled) 

	12. (Currently amended) The object detection method of claim 1, wherein the adjusting of the location of the first window region comprises: 
estimating a location in the input image at which the object is estimated to be located based on the location of the second object candidate; and 


20. (Currently amended) An object detection apparatus comprising:
a communication interface configured to obtain an input image; and
a processor configured to:
set a first window region and a second window region larger than the first window region that correspond to partial regions of different sizes in the input image;
downsample the second window region to generate a resized second window region;
detect a first object candidate from the first window region and a second object candidate from the resized second window region; and
detect an object included in the input image based on one or both of the first object candidate and the second object candidate,
wherein the processor is configured to:
for the detecting of the object, remove an overlapping region from the first object candidate and the second object candidate based on a probability of the object being present in the first window region and/or the resized second window region; and 
in a case in which the second object candidate is not detected in a second image extracted from the resized second window region, detect the first object candidate by applying a first image extracted from the first window region to a first neural network, and
wherein the detecting of the object comprises:
adjusting a location of the first window region based on a location of the second object candidate;
detecting the first object candidate from the adjusted location of the first window region; and
detecting the object included in the input image from the second object candidate and the first object candidate detected from the adjusted location.

30. (Canceled) 

	31. (Currently amended) The object detection apparatus of claim 20, wherein the processor is configured to: 
estimate a location in the input image at which the object is estimated to be located based on the location of the second object candidate; and 
adjust the location of the first window region using the estimated location.

37. (Currently amended) An object detection apparatus comprising:
a communication interface configured to obtain an input image; and
a processor configured to:
		set a first window region of a first size and a second window region of a second size larger than the first size corresponding to partial regions of the input image;
		generate a resized second window region from the second window region;

		determine whether to apply a first image extracted from the first window region to a first neural network to detect a first object candidate based on whether the second object candidate is detected from the second image; and
		detect an object included in the input image based on one or both of the first object candidate and the second object candidate,
wherein the processor is configured to:
for the detecting of the object, remove an overlapping region from the first object candidate and the second object candidate based on a probability of the object being present in the first window region and/or the resized second window region; and 
in a case in which the second object candidate is not detected in the second image, detect the first object candidate by applying the first image to the first neural network, and
wherein the detecting of the object comprises:
adjusting a location of the first window region based on a location of the second object candidate;
detecting the first object candidate from the adjusted location of the first window region; and
detecting the object included in the input image from the second object candidate and the first object candidate detected from the adjusted location.

Reasons for Allowance
Claims 1-10, 12-15, 17-29, 31-33, and 35-38 allowed.
The following is an examiner’s statement of reasons for allowance: Shen, Yao and Nobuhiro appear to be the closest prior arts on record. The closest prior arts either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims:
Regarding independent claims 1, 20 and 37, Shen discloses a method for object detection that includes receiving one or more pieces of data relating to a high resolution image; determining a field of view (FOV) based on the pieces of data; cropping the FOV to generate a high resolution crop of the image; downsampling the rest of the image to the size of the cropped region to generate a low resolution image; sending a batch of the high resolution crop and the low resolution image to a detector; and processing the images via the detector to generate an output of detected objects. Yoo discloses a liveness test method that includes extracting an interest region of an object from a portion of the object in an input image, performing a liveness test on the object using a neural network model-based liveness test model, the liveness test model using provided image information of the interest region as first input image information to the liveness test model and determining liveness based at least on extracted texture information from the image information of the interest region by the liveness test model, and indicating a result of the liveness test. Nobuhiro discloses a method that includes detecting objects from each of a first image and a second image photographed at different time from the first image; determining whether or not a first object placed closer overlaps a second object placed farther in the first image; when it determines the 
However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, remove an overlapping region from the first object candidate and the second object candidate based on a probability of the object being present in the first window region and/or the resized second window region; wherein the detecting of the object comprises: adjusting a location of the first window region based on a location of the second object candidate; detecting the first object candidate from the adjusted location of the first window region; and detecting the object included in the input image from the second object candidate and the first object candidate detected from the adjusted location.
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter.
Claims 1-10, 12-15 and 17-19 are dependent upon claim 1. Claim 21-29, 31-33 and 35-36 are dependent upon claim 18. Claim 38 is dependent upon claim 37. These claims are allowable for at least the same reasons given for independent claims 1, 20 and 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








                                  /NANCY BITAR/                                  Primary Examiner, Art Unit 2664